ORDER
On July 26,1989, the Court disbarred the Petitioner, George W. McManus, Jr. He petitioned for reinstatement on February 7, 1991. The Court denied that petition on February 22, 1991. On May 14, 1992, the petitioner filed a second petition for reinstatement which the Court referred to Bar Counsel for investigation on June 10, 1992.
On March 25, 1994, the Inquiry Panel and Review Board of the Attorney Grievance Commission submitted separate reports in which the Inquiry Panel voted against reinstatement but the Review Board voted in favor of reinstatement.
The Court has carefully considered the report and recommendation of the Attorney Grievance Commission including the reports of the Inquiry Panel and Review Board as well as the written and oral arguments of the petitioner.
The Court has also evaluated the essential factors to be considered in any reinstatement proceeding which are: (1) the nature and circumstances of the Petitioner’s original misconduct; (2) the Petitioner’s subsequent conduct and reformation; (3) the Petitioner’s present character; and (4) the Petitioner’s present qualifications and competence to practice law. In Re Braverman, 271 Md. 196, 199-200, 316 A.2d 246 (1974); Mat*20ter of Murray, 316 Md. 303, 305, 558 A.2d 710 (1989). Upon a review of these factors, the Court is fully satisfied that Petitioner has made a clear and convincing showing of rehabilitation and of legal competence, borne out by his conduct over a long period of time. Matter of Murray, 316 Md. at 305, 558 A.2d 710. NOW, THEREFORE, it is this 3rd day of June, 1994,
ORDERED, by the Court of Appeals of Maryland, that the petition for reinstatement be, and it is hereby, granted and the Petitioner, George W. McManus, Jr., upon taking in open court and subscribing to the oath of attorneys required by Md.Code (1989), Business Occupations and Professions Article § 10-212, is reinstated as a member of the Bar of Maryland under the following condition:
Pursuant to Rule 11 of the Rules Governing Admission to the Bar of Maryland, the Petitioner shall satisfactorily complete, on either June 3 or June 4, 1994, the course on professionalism given by the Maryland State Bar Association.